Name: Commission Regulation (EC) NoÃ 898/2007 of 27 July 2007 amending Council Regulation (EC) NoÃ 41/2007 as regards the catch limits for the stock of sprat in EC waters of ICES zones IIa and IV
 Type: Regulation
 Subject Matter: fisheries;  international law
 Date Published: nan

 28.7.2007 EN Official Journal of the European Union L 196/22 COMMISSION REGULATION (EC) No 898/2007 of 27 July 2007 amending Council Regulation (EC) No 41/2007 as regards the catch limits for the stock of sprat in EC waters of ICES zones IIa and IV THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 41/2007 of 21 December 2006 fixing for 2007 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (1), and in particular Article 5(5) thereof: Whereas: (1) Preliminary catch limits for sprat in EC waters of ICES zones IIa and IV are laid down in Annex IA to Regulation (EC) No 41/2007. (2) Pursuant to Article 5(5) of that Regulation, the Commission may revise the catch limits in the light of scientific information collected during the first half of 2007. (3) Taking into account information collected during the first half of 2007, the catch limits for sprat in the zones concerned should be adjusted. (4) Annex IA to Regulation (EC) No 41/2007 should therefore be amended accordingly. (5) The sprat is a short-lived species, therefore the catch limitations should be implemented as soon as possible, in order to avoid delays which could lead to over-fishing of the stock. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Annex IA to Regulation (EC) No 41/2007 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 2007. For the Commission Joe BORG Member of the Commission (1) OJ L 15, 20.1.2007, p. 1. Regulation as last amended by Regulation (EC) No 754/2007 (OJ L 172, 30.6.2007, p. 26). ANNEX Annex IA to Regulation (EC) No 41/2007 is amended as follows: The entry concerning the stock of sprat in EC waters of ICES zones IIa and IV is replaced by the following: Species : Sprat Sprattus sprattus Zone : EC waters of IIa and IV SPR/2AC4-C Belgium 1 917 Precautionary TAC Article 3 of Regulation (EC) No 847/96 applies. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Denmark 151 705 Germany 1 917 France 1 917 The Netherlands 1 917 Sweden 1 330 (1) United Kingdom 6 325 EC 167 028 Norway 18 812 (2) Faroe Islands 9 160 (3) (4) (5) TAC 195 000 (1) Including sandeel. (2) May only be fished in EC waters of ICES zone IV. (3) This quantity may be fished in ICES zone IV and zone VIa North of 56 ° 30 ² N. Any by-catch of blue whiting shall be counted against the blue whiting quota established for ICES zones VIa, VIb and VII. (4) 1 832 tonnes can be caught as herring in fisheries using nets with mesh sizes less than 32 mm. If the quota of 1 832 tonnes of herring is exhausted then all fisheries using nets with mesh sizes less than 32 mm is prohibited. (5) Catches taken in the monitoring fisheries, corresponding to 2 % of the effort and up to a maximum of 2 500 tonnes can be caught as sandeel.